Name: Commission Regulation (EEC) No 775/90 of 29 March 1990 amending Regulation (EEC) No 2776/88 on data to be sent by the Member states with a view to the booking of expenditure financed under the Guarantee section of the Agricultural Guidance and Guarantee Fund (EAGGF)
 Type: Regulation
 Subject Matter: EU finance;  accounting; NA;  communications
 Date Published: nan

 30. 3 . 90 Official Journal of the European Communities No L 83/85 COMMISSION REGULATION (EEC) No 775/90 of 29 March 1990 amending Regulation (EEC) No 2776/88 on data to be sent by the Member States with a view to the booking of expenditure financed under the Guarantee Section of the Agricultural Guidance and Guarantee Fund (EAGGF) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, that the time limit allowed makes the execution of deci ­ sions taken at the end of a month difficult ; whereas the time limit should therefore be adjusted ; Whereas Regulation (EEC) No 2776/88 should therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the EAGGF Committee, Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricul ­ tural policy ('), as last amended by Regulation (EEC) No 2048/88 (2), and in particular Articles 4 and 5 thereof, HAS ADOPTED THIS REGULATION : Whereas, pursuant to Article 3 ( 1 ) of Commission Regula ­ tion (EEC) No 2776/88 (3), as amended by Regulation (EEC) No 2735/89 (4), the Member States notify to the Commission each week the total expenditure effected from the beginning of the month to the end of the prece ­ ding week and notify each month , pursuant to point (a) of Article 3 (6) of the same Regulation, expenditure esti ­ mates for the current and the two following months ; whereas it is necessary, if budgetary expenditure is to be monitored properly, to receive all required information explaining payment trends which obviously diverge from the forecasts ; Whereas the last subparagraph in point (a) of Article 5 (2) of Regulation (EEC) No 729/70 stipulates that expendi ­ ture for October is to be charged to that month if effected from I to 15 October ; whereas the Member States should, as is the case for the other months, notify expenditure effected for that period within 10 days of its end ; Article 1 Regulation (EEC) No 2776/88 is hereby amended as follows : 1 . Article 3 ( 1 ) is replaced by the following : ' 1 . Not later than the second working day of each week, the Member States shall telecopy to the Commission :  details of total expenditure effected from the begin ­ ning of the month until the end of the preceding week,  all information explaining payment trends which obviously diverge from the forecasts which were communicated by applying paragraph 5.' 2. The following subparagraph is added to Article 3 (3) : 'However, expenditure effected between 1 and 1 5 October shall be notified by 25 October at the latest.' 3 . The following subparagraph (ba) is added to Article 9 (2): '(ba) for the amounts referred to in Article 10 (6) of Commission Regulation (EEC) No 3813/89 (*):  for expenditure to be booked under the first year, the date of which the capitalized payments were made,  for expenditure to be booked under following years, the sixth month of the financial year ; Whereas Article 10 (6) of Commission Regulation (EEC) No 38 13/89 of 19 December 1989 laying down detailed rules for the application of the system of transitional aids to agricultural income (*) stipulates that if the Member State makes use of capitalization facilities the Community contribution is to be established on the basis of the annual sums that would have been due had the payments been made on a non-capitalized basis ; Whereas Article 9 (7) of Regulation (EEC) No 2776/88 provides that the amounts arising from corrections effected by the Commission to data referred to in Article 6 of that Regulation are to be declared for the month in which the decision was taken ; whereas it has been found (') OJ No L 94, 28 . 4. 1970, p. 13 . 0 OJ No L 185, 15 . 7 . 1988, p. 1 . V) OJ No L 249, 8 . 9 . 1988, p. 9 . 0 OJ No L 263, 9 . 9 . 1989, p. 17. 0 OJ No L 371 , 20 . 12. 1989, p. 17.'0 OJ No L 371 , 20 . 12. 1989, p . 17 . No L 83/86 Official Journal of the European Communities 30. 3 . 90 4. Article 9 (7) is replaced by the following : ments or agencies during the month specified in the said decision.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. '7. However, corrections effected by the Commis ­ sion to data referred to in Article 6 concerning the full year shall be indicated in an annex to a decision rela ­ ting to advances and shall be booked by the depart ­ This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 March 1990. For the Commission Ray MAC SHARRY Member of the Commission